NUMBER 13-13-00248-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

ERICA NICOLE MCCLURE,                                                     Appellant,


                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 24th District Court of
                         Victoria County, Texas.


                        MEMORANDUM OPINION
             Before Justices Rodriguez, Garza and Benavides
                 Memorandum Opinion by Justice Garza

      A jury convicted appellant, Erica Nicole McClure, of engaging in organized criminal

activity by committing deadly conduct, a second-degree felony offense. See TEX. PENAL

CODE ANN. §§ 22.05(b)(1), (2); 71.02(a)(1), (b) (West, Westlaw through 2013 3d C.S.).

The jury also found appellant used a deadly weapon in committing the offense. The jury

assessed punishment at twenty years’ imprisonment and a $10,000 fine. See id. § 12.33

(West, Westlaw through 2013 3d C.S.). By a single issue, appellant argues that the
prosecutor engaged in improper closing argument. We affirm.

                                      I. BACKGROUND

       Appellant was indicted for murder, engaging in organized criminal activity, and

deadly conduct, all in connection with her role in a drive-by shooting that resulted in the

death of a guest at a party in Victoria, Texas. Appellant was tried jointly with her brother,

Joshua McClure. Appellant and her brother were represented by separate counsel.

       In closing argument at the guilt/innocence phase of trial, the following exchange

occurred:

       [Prosecutor]:          . . . Remember, we talked about duties. My duty is
                             to bring to you the truth. I don’t sift it out. All right?
                             You’ve got a whole lost [sic] of stuff, and you’ve got
                             to sift it out and determine the facts.

       [Joshua’s counsel]: Judge, I’m going to object. That’s not the State’s duty,
                           to bring the truth. It’s to see that justice is done. That’s
                           improper.

       [Prosecutor]:        The sentence before that in 2.03—

       [Joshua’s counsel]: I have an objection.

       [Prosecutor]:        —the State has a responsibility—

       [Joshua’s counsel]: I have an objection.

       [the Court]:         Your objection is overruled, [counsel].

Appellant’s counsel did not object to the argument and did not join in the objection made

by Joshua’s counsel.

                                    II. DISCUSSION

       Here, appellant’s counsel did not object to the prosecutor’s argument and did not

join in the objection made by Joshua’s counsel. The State argues that because appellant

did not object to the argument, no issue was preserved for review. In response to the

State’s argument, appellant argues, without citation to authority, that “the prosecutor’s


                                              2
remarks would undeniably affect both defendants at trial.” We are unpersuaded by

appellant’s argument.

       The court of criminal appeals has held that “a defendant's failure to object to a jury

argument or a defendant's failure to pursue to an adverse ruling his objection to a jury

argument forfeits his right to complain about the argument on appeal.” Cockrell v. State,

933 S.W.2d 73, 89 (Tex. Crim. App. 1996) (en banc). Thus, “[b]efore a defendant will be

permitted to complain on appeal about an erroneous jury argument or that an instruction

to disregard could not have cured an erroneous jury argument, he will have to show he

objected and pursued his objection to an adverse ruling.” Id.; see Threadgill v. State, 146
S.W.3d 654, 670–71 (Tex. Crim. App. 2004) (reaffirming the holding in Cockrell and

expressly holding that because appellant failed to object to the allegedly improper jury

argument, he forfeited his right to raise it on appeal, even if such argument could not have

been cured by an instruction); see also TEX. R. APP. P. 33.1(a).

       Moreover, to preserve error, a defendant is generally unable to rely on an objection

made by a co-defendant's counsel without voicing his own personal objection. See Lerma

v. State, 679 S.W.2d 488, 498 (Tex. Crim. App. 1982) (“Thus the rule is that if a

codefendant has not voiced his own personal objection to the multiple representation

arrangement, he is foreclosed from relying on the objection of his codefendant to preserve

error.”); Martinez v. State, 833 S.W.2d 188, 191 (Tex. App.—Dallas 1992, pet. ref'd)

(holding that a defendant who has not voiced his own personal objection or adopted that

of his co-defendant is foreclosed from relying on the objection of his co-defendant to

preserve error); see also Ortega v. State, No. 13-04-394-CR, 2005 WL 2591779, at *3

(Tex. App.—Corpus Christi Oct. 13, 2005, no pet.) (mem. op., not designated for

publication) (same). To do so, defense counsel, or the defendant himself, may adopt a

co-defendant's objection and preserve error “when there is sufficient indication in the

                                             3
record of his intent to adopt the objection.” Martinez, 833 S.W.2d at 191; Woerner v.

State, 576 S.W.2d 85, 86 (Tex. Crim. App. 1979); Enlow v. State, 46 S.W.3d 340, 346

(Tex. App.—Texarkana 2001, pet. ref'd) (“A co-defendant may adopt the objection of his

fellow defendant, but that adoption must be reflected in the record.”).

        Here, appellant and her counsel were silent during the objection lodged by

Joshua’s counsel. There is nothing in the record to reflect that appellant’s counsel joined

in the objection. Therefore, we must conclude appellant failed to preserve any objection

to the State's jury argument and no issue was preserved for appellate review. See

Threadgill, 146 S.W.3d at 670–71; Cockrell, 933 S.W.2d at 89; Martinez, 833 S.W.2d at

191; TEX. R. APP. P. 33.1(a).1 We overrule appellant’s sole issue.

                                           III. CONCLUSION

        We affirm the trial court’s judgment.



                                                         DORI CONTRERAS GARZA,
                                                         Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of July, 2014.




        1  We note that objection at trial is unnecessary where the error alleged is “fundamental”—that is,
when the error causes the defendant to suffer “egregious harm” and prevents him from receiving a fair and
impartial trial. Ganther v. State, 187 S.W.3d 641, 650 (Tex. App.—Houston [14th Dist.] 2006, pet. ref'd);
see TEX. R. EVID. 103(d). No “fundamental” error is alleged here. Therefore, appellant was required to
preserve her issue at trial. See TEX. R. APP. P. 33.1(a).




                                                    4